Exhibit Flagstone Re Reports Diluted Book Value per Share of $11.60 for end of First Quarter 2009 HAMILTON, Bermuda(BUSINESS WIRE) – May 4, 2009 - Flagstone Reinsurance Holdings Limited (NYSE: FSR) announced first quarter 2009 basic book value per share of $12.04 and diluted book value per share of $11.60, up 4.0% and 3.0% for the quarter (percentages inclusive of dividends), respectively.Net income attributable to Flagstone’s common shareholders for the quarter ended March 31, 2009 was $35.7 million, or $0.42 per diluted share, compared to $32.9 million, or $0.38 per diluted share, for the quarter ended March 31, 2008. Operating highlights for the three months ended March 31, 2009 and 2008 included the following: Three months ended March 31, 2009 2008 % change (Expressed in millions of U.S. dollars, except % change and ratios) Operating income (1) $ 31.3 $ 50.8 (38.4 )% Gross premiums written $ 361.5 $ 242.2 49.2 % Net premiums earned $ 172.8 $ 135.3 27.8 % Combined ratio 80.4 % 66.9 % Total return on investments (0.1 )% 0.2 % 1Operating income is defined as net income attributable to Flagstone adjusted for net realized and unrealized gains (losses) – investments, net realized and unrealized gains (losses) – other, net foreign exchange losses (gains), and non-recurring items. CEO David Brown commented: “We are pleased with our financial result for the first quarter of 2009. From an underwriting perspective, we performed well despite some international catastrophes, including Winter Storm Klaus and Australian bushfires.Due to the significant geographic diversification in our portfolio, we will expect to suffer losses more frequently from international events than those of our peers with more concentrated North American exposure.However, due to the increased premium leverage this diversification affords us, we are able to produce a superior loss ratio measured over time. We believe that our loss ratio over the last 3 years is amongst the best in our industry. We are very pleased with the renewal book of business written for the first quarter as we saw good rate increases both internationally and in North America.
